Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shelly Cermak on 05/04/2022.
The amended claims are listed below.
Claim 7: Insert the semicolon “;” immediately after the recitation “of the subject” (line 5).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 04/25/2022 has been entered. Claims 1-5 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 08/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/05/2021 is withdrawn.  Claims 6 and 7, directed to method of using or making the food product of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1-7 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of PCT/JP2018/013052 filed on 03/28/2018 and claims foreign priority of JAPAN 2017-063145 filed on 03/28/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation…being accorded for the non-English application”, as set forth on page 2 of the Non-Final Rejection mailed on 11/05/2021, is pertinent if interference occurs.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 11/22/2021 and 02/23/2022 have been considered.

Withdrawn Claim Objections/Rejections
The objection of claim 1 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 11/05/2021, is withdrawn in view of amended claim.
The rejection of claims 1-5 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 11/05/2021, is withdrawn in view of amended claim that demonstrated non-natural synergistic effect.
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Modesto et al., as set forth on pages 5-7 of the Non-Final Rejection mailed on 11/05/2021, is withdrawn in view of amended claim 1. Claims 2-5 depend from claim 1.
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al., as set forth on pages 7 to 8 of the Non-Final Rejection mailed on 11/05/2021, is withdrawn in view of amended claim 1. Claims 2-5 depend from claim 1.
The provisional rejection of claims 1-5 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of copending Application No. 16/579,191, as set forth on pages 8 to 9 of the Non-Final Rejection mailed on 11/05/2021, is withdrawn in view of Terminal Disclaimer filed and approved on 04/25/2022.

Allowable Subject Matter
The amended claims 1, 6, and 7 are allowed. Claims 2-5, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A food for improving an intestinal environment in a subject (1) an enteric composition comprising an amino acid or a salt thereof in an amount of 0.1 to 50g/60kg body weight of the subject, and (2) an indigestible polysaccharide or a composition comprising an indigestible polysaccharide, wherein the indigestible polysaccharide is in an amount of 0.1 to 50g/60kg body weight of the subject; wherein a synergistic effect exceeding an additive effect in the proliferation of Bifidobacteria is observed after combining (1) and (2); and claims 6 and 7, directed to a method (or of producing a food) for improving an intestinal environment in a human comprising ingestion by the human of an effective amount of a food of claim 1, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 11/05/2021, in which Modesto et al. (Livestock Science 122:248-258, 2009) disclosed that two piglet weaning diets were formulated for the PRO (probiotic) and PRO + PRE (prebiotic) series, and for the PRE: 
    PNG
    media_image1.png
    200
    392
    media_image1.png
    Greyscale
. The supplemented prebiotics were: Actilight®, a fructooligosaccharide (FOS) from sugar beet (SbFOS); Raftiline® a FOS from chicory inulin (ciFOS) and Vivnal tGos®, a galacto-oligosaccharide (GOS) from milk whey. No cultivable bifidobacteria were detected in the control group. Weaning is one of the most crucial, and critical, periods in the animal's life as the piglet suffers the stress of being abruptly separated from the sow, and is simultaneously exposed to digestive disorders caused by the transition to cereal based feed (page 250, left col., para. 5 and Table 2; page 249, right col., para. 4; page 248, left col., para. 1). Guo et al. (CN104286542, published on January 21, 2015) disclosed a regulator or a premix for improving metabolism of pigs by using an anti-stress composition to promote growth, and the regulator (premix) comprises the following components: vitamin A acetate of 3.5～6.2 million IU/kg, Vitamin D3 300～4.6 million IU/kg, dl-α-tocopherol acetate 2.5×104～3.8×104 mg/kg, menaquinone 4.0×103～6.0×103 mg/kg, hydrochloric acid Thiamine 2.0×103～3.0×103 mg/kg, riboflavin 4.5×103～6.5×103 mg/kg, pyridoxine hydrochloride 1.5×103～2.6×103 mg/kg, cyanocobalam Amine 20～30mg/kg, L-ascorbic acid 1.7×105～2.5×105 mg/kg, d-biotin 175～264mg/kg, nicotinamide 2.0×104～3.0×104 mg/kg, pantothenic acid 0.85 ×104 to 1.32×104 mg/kg, folic acid 0.80 × 103 to 1.2×103 mg/kg, methionine 24 to 36 g/kg, lysine 8 to 12 g/kg, xylo-oligosaccharide 2.40×104～3.60×104 mg/kg, citric acid 2.00×105 to 3.00×105 mg/kg, sodium glutamate 4.80×104 to 7.20×104 mg/kg, and the weight is made up by glucose. In feeding management trial, pigs were fed a corn-soybean meal diet. The test group diet was supplemented with the premix (page 2/26, last para.; page 3/26, para. 1; page 7/26, section 1.2). However, the references did not teach or suggest the active step “a synergistic effect exceeding an additive effect in the proliferation of Bifidobacteria is observed after combining (1) and (2)”, required by claims 1, 6, and 7, and demonstrated to yield 2 or 2+ folds increase of or non-natural synergistic effect compared to amino acid or indigestible polysaccharide alone (Figs. 1-1, 1-2, and 2, see Drawings filed on 09/23/2019).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623